Citation Nr: 1311257	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  07-01 733	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's previously established noncompensable evaluation for chronic low back strain was increased to 20 percent effective February 22, 2006, therein.  He perfected an appeal as to this determination.  

In an April 2007 rating decision, the RO increased the Veteran's evaluation for chronic low back strain to 40 percent effective February 22, 2006.  The appeal continued because this did not constitute a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2008.  A transcript of the hearing is of record.

In a December 2008 decision, the Board denied an evaluation in excess of 40 percent for a chronic low back disability.  The Veteran again appealed this determination.  Both he and VA filed a Joint Motion for Remand before the United States Court of Appeals for Veterans Claims (Court) in September 2009.  This Motion, which requested that the Board's decision be vacated and this matter be remanded, was granted in an Order issued by the Court in October 2009.

In October 2010, and again in September 2012, the Board remanded this matter for additional development in accordance with the terms of the Joint Motion for Remand in October 2010.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).   


FINDINGS OF FACT

In March 2013, prior to the promulgation of a decision, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MATTHEW D. TENNER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


